DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, 15-17, 21, 23-28 and 31-32 are  rejected under 35 U.S.C. 1029(a)(1) as being anticipated by Schumacher et al. (US 2015/0102779), hereinafter Schumacher.
         As to claims 1 and 17, Schumacher discloses in figure 1, a constant current control loop [the charging current is constant current pulse; see ¶010-0011], configured to control a charge current provided to charge a battery [battery (11); see ¶0033];
 a digital voltage limiter [ element 17] , configured to sense a battery voltage; and
 a digital controller [controller (16); see ¶0033] , configured to calculate a dynamic control signal for controlling the constant current control loop [see ¶0050-0051].  
      As to claims 6 and 23, Schumacher discloses in figure 1, wherein the digital voltage limiter comprises a comparator, configured to compare the digitized battery voltage to a reference voltage [see ¶0033].  
       As to claims 7 and 24, Schumacher discloses in figure 1, wherein the digital controller is configured to receive an output of the comparator [see ¶0033].  
       As to claims 8 and 25, Schumacher discloses in figure 1, wherein the digital controller is configured to provide a fixed control voltage to the digital voltage limiter [see ¶0033].  
        As to claims 9 and 26, Schumacher discloses in figure 1, wherein the battery charger is configured to use the constant current control loop for an entire charging cycle without need for a constant voltage control loop [see ¶0033].  
       As to claims 10 and 27,  Schumacher discloses in figure 1,  wherein the constant current control loop is configured to control the charge current both before and after a desired peak charging voltage is achieved.  
            As to claims 11 and 28, Schumacher discloses in figure 1, wherein the constant current control loop is configured to receive the dynamic control signal [see ¶0033].  
      As to clams 15 and 31, Schumacher discloses in figure 1, wherein the fixed control voltage is configured for a programmable digitized gain on the reference voltage.  
As to claims 16 and 32, Schumacher discloses in figure 1, a Buck switching converted [converter 14] configured to provide said charge current and which is controlled by said digital controller [see also ¶0051].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 , 12, 19 and 29 are  rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of  Wu et al. (US 2019/0379230), hereinafter Wu.
        As to claims 2 and 19,  Schumacher discloses in figure 1,  wherein the battery charger is configured to utilize an accelerated settle down after a constant current charging period is complete
[Noted that Wu Schumacher discloses pulse charging period with duty cycle].
    Schumacher does not disclose explicitly, a duty cycle of a = WHI / (WHI 1+ Woo), where WLO is a low time of an ASD period for said charge current and is fixed to 1, and WHI is a high time of said ASD period for said charge current and is variable. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize a duty cycle with appropriate duty cycle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claims 12 and 29, Schumacher discloses all of the claim limitations except, wherein the constant current control loop is configured to set the charge current to a constant value during pre-charging or fast- charging.  
         Wu discloses in figure 1, wherein the constant current control loop is configured to set the charge current to a constant value during pre-charging or fast- charging [see ¶0030].
       It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use constant charging during fast charging in Schumacher’s apparatus as taught by Wu  in order to reduce heat generation during battery charging. 
Claims  3-4, 13, 18, 20-21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of  Gerna et al. (US 2017/0126026), hereinafter Gerna.
            As to claims 13, 18 and 30, Schmacher discloses all of the claim limitations except, wherein the constant current control loop is configured to step down the charge current below a termination current.  
	Gerna discloses in figure 9, wherein the constant current control loop is configured to step down the charge current below a termination current [see ¶0077; see also figure 9].  
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use current thresholds to control the charging process of Schmacher as taught by Gerna in order to effectively regulate battery charging. 
           As to claims 3 and 20, Gerna discloses in figure 1,   a power device [figure 1, Vcc main] and a mirror device [device 19], controlled by a shared gate voltage [¶0046].  
        As to claims 4 and 21, Gerna discloses in figure 1, wherein the constant current control loop is configured to provide the shared gate voltage.               
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Kawasumi et al. (US 8,179,139), hereinafter Kawasumi.
As to claim 14, Schumacher discloses all of the claim limitations except, configured to monitor the battery voltage for short circuit detection, pre-charge voltage detection, or re-charge voltage detection. 
Kawasumi discloses in figure 1, configured to monitor the battery voltage for short circuit detection, pre-charge voltage detection, or re-charge voltage detection. [Controller (20) detects charge voltage and short circuit; see Col. 6, lines 40-51 and Col. 10, lines 44-47].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add control or monitor means to detect short circuit and charging current in Schmacher’s apparatus as taught by Kawasumi in order to detect abnormality in the rechargeable battery. 
Response to Arguments
Applicant's arguments filed 04/07/20222 have been fully considered but they are not persuasive.
         Applicant argues that Schumacher fails to teach a digital voltage limiter, configured to sense and digitize a battery voltage, to drive a digital controller, where the digital controller is configured to calculate a dynamic control signal for controlling the constant current control loop, as in the claimed invention. Schumacher only describes an analog comparator [see page 10 of Applicants  Remarks].
         Examiner disagrees the above Applicant’s assertion.  the above limitation as shown in figure 1, element [17] is ADC which measures battery voltage  in digital format so it is considered as a digital voltage limiter and transfers the digital  battery voltage to the controller [16] to control the charging current source. Thus, Schumacher discloses digital device or ADC that drive digital battery voltage. The Analog-to-digital conversion (ADC)  (17) is an electronic process in which a continuously variable, or analog, battery voltage signal is changed into a multilevel battery voltage digital signal.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/            Primary Examiner, Art Unit 2859